Citation Nr: 1218009	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-48 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine, to include as secondary to service-connected shell fragment wounds of the left leg and knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  He is the recipient of the Combat Action Ribbon and two Purple Hearts.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a June 2010 informal hearing presentation, the Veteran's representative raised a claim for entitlement to an increased rating for the Veteran's service-connected left leg and knee shell fragment wounds.  Additionally, a claim of entitlement to total disability rating due to individual unemployability is raised by the record.  Neither claim has been developed for appellate review and therefore, they are referred to the RO for appropriate disposition. 


FINDING OF FACT

The evidence of record demonstrates that degenerative joint disease and degenerative disc disease is associated with the Veteran's service-connected shell fragment wounds of the left leg and knee. 


CONCLUSION OF LAW

Lumbosacral degenerative joint and disc disease is proximately due to or aggravated by the Veteran's service-connected shell fragment wounds of the left leg and knee.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim of entitlement to service connection for a thoracolumbar disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The Veteran does not contend that he incurred a back disorder in service.  Rather, the Veteran asserts that his back disorder is the result of his service-connected disability of the left leg and knee from in-service shell fragment wounds.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The medical evidence reflects a diagnosis of degenerative joint disease and degenerative disc disease of the lumbosacral spine.  Therefore, the Veteran has a current disability associated with his claim for service connection.

In July 2007, T.L.M., D.O., found that the Veteran had incurred a gunshot wound to the knee that had resulted in a permanent gait dysfunction, which in turn had "contributed to [the Veteran's] chronic back pain and spinal stenosis."  In the July 2010 letter, Dr. M. opined that the Veteran's current disorder, diagnosed by VA as degenerative joint disease and degenerative disc disease of the lumbosacral spine, was more likely than not " a secondary issue to the gun shot wound incurred in the knee while serving in Vietnam."  There is no opinion of record that contradicts the opinions by Dr. M.  Accordingly, service connection for a back disorder is warranted.  


ORDER

Service connection for lumbosacral degenerative joint and disc disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


